Per Curiam.
The record shows that this suit, which is upon a promissory note, was commenced on the 10th of September, 1855. A copy of the note was filed with the complaint, and is set forth in the transcript. It is dated June the 13th, 1854, and was payable twelve months after date. There was an averment that the note remained due and unpaid. Demurrer to the complaint overruled, and judgment given for the plaintiff below.
The complaint, it,is said, is defective because it does not aver that the note was due when the suit was commenced. There is nothing in the objection. The note itself is a part of the record. 2 R. S. p. 44, s. 77. And on its face shows that it was due on the 13th June, 1855, when, as we have seen, the present suit was commenced on the 10th of September following. Moreover, it is averred in the complaint, that the note remained due and unpaid. We *184think it sufficiently appears that the suit was not prematurely brought.
J. Gavin and J. R. Coverdill, for the appellant.
The judgment is affirmed with 10 per cent. damages and costs.